UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                      1.27.2020
  TRUSTEES OF THE NEW YORK CITY
  DISTRICT COUNCIL OF CARPENTERS
  PENSION FUND, WELFARE FUND, ANNUITY
  FUND, and APPRENTICESHIP,                                          20-cv-00016 (AJN)
  JOURNEYMAN RETRAINING,
  EDUCATIONAL AND INDUSTRY FUND,                                          ORDER
  TRUSTEES OF THE NEW YORK CITY
  CARPENTERS RELIEF AND CHARITY FUND,
  THE CARPENTER CONTRACTOR ALLIANCE
  OF METROPOLITAN NEW YORK, and the
  NEW YORK CITY DISTRICT COUNCIL OF
  CARPENTERS,

                         Petitioners,

                 –v–

  STROIKA CORP.,

                         Respondent.



ALISON J. NATHAN, District Judge:

       On Friday, January 3, 2020, Petitioners filed a petition to confirm an arbitration award.

Dkt. No. 1. Petitioners shall serve Respondent within two weeks of the date of this order and

shall file proof of service within one week from the date of service.

       IT IS ORDERED that Respondent’s opposition to the petition shall be due two weeks

from the date of service. Petitioners’ reply, if any, shall be due one week thereafter.

       IT IS FURTHER ORDERED that Petitioners serve a copy of this Order on Respondent

and inform Respondent of Rule 1.H. of this Court’s Individual Practices, which requires all

attorneys representing parties before this Court to register promptly as filing users on ECF.

       SO ORDERED.
             27 2020
Dated: Jan _____,
       New York, New York
                            ____________________________________
                                      ALISON J. NATHAN
                                    United States District Judge
